Citation Nr: 1549426	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  08-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a urinary tract disorder, claimed as a kidney disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to compensable disability rating for hearing loss. 


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1954 to August 1957 and from March 1963 to March 1966.  He was awarded a Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the RO in Nashville, Tennessee.

In October 2015, the Veteran testified at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.  A separate hearing was held by another Veterans Law Judge under this same docket number; however, the issues addressed in that hearing are the subject of a separate Board decision.

The Board finds that the rating issue does not encompass a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended, and the evidence does not otherwise show or suggest, that his service-connected hearing loss has rendered him unable to obtain and retain a substantially gainful occupation.  A claim of entitlement to TDIU was separately denied by the RO and has not been appealed.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has current kidney cysts and benign prostatic hypertrophy; he does not have cardiovascular renal disease, nephritis, or prostate cancer; a urinary tract disorder is not related to service.  

2.  During the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by Level II hearing in the right ear and Level I hearing in the left ear, which speech recognition of 84 percent in the right ear and 96 percent in the left ear; the Veteran's symptoms are fully contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  A urinary tract disorder was not incurred in service; the basic criteria for service connection for presumptive cardiovascular renal disease, nephritis, and prostate cancer, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Urinary Tract Disorder, claimed as a Kidney Disorder

The Veteran is seeking service connection for a "kidney problems" on the basis that they are related to service.  As will be discussed in more detail below, the Board has expanded the issue to encompass a urinary tract disorder, as it does not appear that any current symptoms are medically attributed to his kidneys.  While the Veteran has been found to have kidney cysts, it does not appear that these are symptomatic in any way.  His complaints to treatment providers and to the Board at the hearing involve complaints of urinary frequency and incomplete voiding have been attributed to benign prostatic hypertrophy.  

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown.  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While renal disease and nephritis are included among the enumerated chronic diseases, the Veteran has not been diagnosed with these conditions.  Kidney cysts and benign prostatic hypertrophy are not included among the presumptive chronic diseases.  Therefore, the Board finds that the presumption of service connection for certain chronic diseases, and the provisions regarding continuity of symptomatology, are not for application here.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a).  

While prostate cancer is listed among the diseases associated with herbicide exposure, benign prostatic hypertrophy and kidney cysts are not included.  Therefore, the Board finds that the presumption of service connection for herbicide-presumptive disease is not for application here.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records reflect no complaint of or treatment for kidney cysts or benign prostatic hypertrophy during either tour of duty.  While the Veteran noted urinary frequency on one occasion, this was in the context of treatment for cystitis and urethritis in February 1957.  Neither diagnosis involves the kidneys or prostate; each is a urinary tract infection.  Cystitis is defined as an inflammation of the urinary bladder.  See Dorland's Illustrated Medical Dictionary 470 (31st ed. 2007).  Urethritis is an inflammation of the urethra.  See Dorland's at 2036.  

The Board notes that the word "cyst" is used in two contexts in medical terminology.  It is used to indicate an "abnormal closed cavity" and it is also used as a synonym for the urinary bladder, a context which does not imply any abnormality.  See Dorland's at 466.  

Findings at service separation in June 1957 were clinically normal for the urinary system.  The Veteran was afforded a VA examination in June 1958, at which time the genitals and urinary system were found to be clinically normal except for a varicocele. 

The urinary system was also clinically normal at enlistment into the second tour of duty in March 1963, and at service separation in February 1966.  Notably, at service separation in February 1966, the Veteran reported no history of, or current, painful or frequent urination.  This is in direct conflict with the Veteran's testimony that his urinary condition started in service and that he "had to go to the bathroom about every five minutes."  

In weighing these conflicting statements, the Board finds the contemporaneous nature of the statement of medical history at discharge to be significant.  While the Veteran did experience urinary frequency on one occasion in service, this was attributed to an acute infection and not to any chronic disorder.  Thus, his statement at service separation is consistent with the service treatment records and with the normal clinical findings at service separation.  This bolsters the credibility of that contemporaneous account.  

Furthermore, because the Veteran was then receiving only medical evaluation, it seems likely that he would report events carefully and accurately.  The "medical diagnosis or treatment" exception to hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons (Rucker v. Brown, 10 Vet. App. 67 (1997)).  

In contrast to the Veteran's account at service separation, when the Veteran presented his testimony in October 2015, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no question that the Veteran is competent to relate his symptoms as he remembers them.  Thus, his competency is not at issue with regard to recounting the onset of symptoms.  Rather, it is the accuracy of the Veteran's recent account which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more reliable and convincing than the Veteran's later statements made in support of a claim for monetary benefits.  The Board finds that the onset of constant or non-acute urinary symptoms did not occur in service.  

The Veteran is acknowledged to have engaged in combat with the enemy during his service.  In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay or other evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  However, the Veteran has not asserted that the onset of urinary symptoms involved combat or a combat injury.  Therefore the combat rule does not apply regarding his report of ongoing symptoms in service.  See 38 U.S.C.A. § 1154(b).  Moreover, as the Board has found this assertion to be lacking in credibility, it is not "satisfactory lay or other evidence" as required by the combat rule, which has been interpreted to mean "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

After separation from service, the first reference in the clinical records to urinary symptoms does not appear for another 34 years.  A February 9, 2000 Urology Attending Note reveals that the Veteran was complaining of urinary urge and nocturia one to three times per night.  An April 2003 PCE Clinician Note reveals complaint of frequent urination and nocturia up to 2 times per night, with occasional dysuria, pyuria, hematuria, and intermittent urge incontinence, with onset of symptoms described as "x 1 yr." 

While the Veteran apparently now attributes these symptoms to his kidney's it does not appear that his treatment providers have ever done so.  In the February 9, 2000 urology visit, the examiner's impression was benign prostatic hypertrophy.  The Veteran was apparently placed on medication to treat this condition.  

The Board acknowledges that an intravenous pyelogram conducted on February 14, 2000 (VBMS record 07/27/2004), identified a mild difference in densities between the right and left kidney collecting systems and a possible mild right ureteropelvic junction obstruction.  However, his treatment providers do not appear to have placed much signifance on this finding.  A June 9, 2000 Urology Attending Note reveals the assessment of voiding dysfunction secondary to bladder outlet obstruction, secondary to "blood prostate."  The Veteran was advised to consider a transurethral resection of the prostate.  Thus, while a mild kidney obstruction was at least suspected, the treatment course recommended by the examiner indicates attribtion of urinary symptoms entirely to the prostate, not to the kidneys.  

Subsequent treatment for lower urinary tract symptoms is also directed at the prostate.  An April 28, 2008 Call Center Note reveals a complaint of urinary frequency for the past 4 months.  The Veteran was seen later at the Emergency Department reporting right flank and leg pain for the past 1 year, and dribbling of urine through the day.  Urine testing was normal.  The assessment was urinary retention and bladder outlet obstruction (VBMS record 12/07/2009).  A May 27, 2008 urology consultation reveals that the Veteran complained of a slow dribbling stream and did not feel like he emptied his bladder.  He complained of nocturia three to four times.  The impresion was benign prostatic hypertrophy.  Additional imaging and examination were ordered.  

The first notation of a renal cyst comes in a June 9, 2008 ultrasound, at which time two small left renal cysts were detected (VBMS record 10/27/2008).  However, it does not appear that any significance was placed on this finding as the examination was characterized by the examiner as "[u]nremarkable evaluation."  A CT scan of the abdomen on December 16, 2008 was also unremarkable with respect to the kidneys.  A CT scan in June 25, 2012 again showed cysts in both kidneys as well as moderate enlargement of the prostate gland (VBMS record 01/05/2015).  

A cystoscopy (direct visual examination of the urinary tract with a cystoscope) was completed on June 24, 2008.  The results indicate a three-centimeter bi-lobar prostatic occlusion.  The impression was benign prostatic hypertrophy with some voiding dysfunction.  The examiner ordered a transurethral resection of the prostate, which was performed in June 2008 (VBMS record 10/27/2008).  A November 2, 2009 Urology Clinic Note reveals continued problems with urgency and urge incontinence, and dribbling, but urinary frequency was better (VBMS record 12/07/2009).  

As already discussed, the Veteran's attribution of urinary symptoms to his kidneys is not supported.  However, the Veteran has been inconsistent in his assertions regarding the kidneys.  In a June 11, 2009 Pulmonary Consultation, the Veteran denied any history of kidney disease (VBMS record 10/08/2009).  However, in a November 30, 2009 VA examination, just five months later, the Veteran reported that he has had kidney failure (VBMS record 12/07/2009).  The Board finds no support in the clinical record for kidney failure.  In any event, the clinical evidence clearly attributes his urinary symptoms to his prostate.  His kidney cysts have not been described as causing any symptoms whatsoever.  

The Board finds that the post-service record also provides probative evidence that the onset of non-acute urinary symptoms was not in service, as initial symptoms were reported in 2000 and were subsequently reported to have onset one year prior to a 2003 evaluation.

There is no medical opinion that purports to relate current kidney cysts or benign prostatic hypertrophy to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating kidney cysts or benign prostatic hypertrophy to a remote event, injury, or disease in service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of and contributors to kidney cysts and benign prostatic hypertrophy, and the inherently medical question of how a specific event, injury, or disease in service may have contributed to bring about temporally remote onset of kidney cysts or benign prostatic hypertrophy.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed kidney cysts and/or benign prostatic hypertrophy and service.  

As the Board has found that there was no onset of kidney cysts or benign prostatic hypertrophy in service and otherwise no injury or disease in service that may be related to current kidney cysts or benign prostatic hypertrophy, the Board finds that a preponderance of the evidence is against the elements of injury or disease in service and nexus, and therefore concludes that service connection for a urinary tract disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Evaluation of Hearing Loss

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.

When the threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Service connection for bilateral hearing loss was established in a June 2009 rating decision.  The RO assigned an initial rating of 0 percent, effective September 19, 2009.  The current appeal arises from a claim for increase received at the RO on February 14, 2011.  

The report of a VA examination in November 2011 reveals pure tone thresholds in decibels as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
50
50
41
LEFT
30
35
45
60
44

Speech recognition ability was rated at 84 percent in the right ear and 96 percent in the left ear.  Applying these values to Table VI results in level II in the right ear and level I in the left ear.  Application to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Veteran told the VA examiner "Well, when I got my hearing aids out, I can't hardly hear maybe from
here to you" (a distance of approximately three feet).  The Veteran indicated that he might be able to hear words but they would not be clear or distinct.  "I have to ask 2 to 3 times" for clarification or repetition.  "When I have my hearing aids in, I do okay."  The Veteran reported difficulty hearing at a distance.  The Veteran reported difficulty with loud sounds.  The Veteran reported that he has to look at the person talking in order to hear and understand him/her.

The Veteran testified that people ask him to repeat things sometimes, and that people complain because he turns up the volume level on the television.  

The Board notes that the rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether extra- schedular referral is warranted.  The Veterans Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the Veteran's symptoms of difficulty hearing without his hearing aids, lack of clarity and distinction in hearing words, difficulty with loud sounds, and difficulty hearing at a distance are entirely contemplated by the rating schedule, which establishes ratings based on a combination of auditory acuity and speech recognition.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

III.  Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in May 2011, November 2011, and January 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Board notes that additional development is being ordered to obtain hospital records associated with injuries sustained in a hotel bombing.  However, the Board finds no reasonable possibility that these records, if obtained, would aid in substantiating the urinary tract disorder claim.  While the Veteran has asserted his symptoms are due to a kidney disorder, the Veteran's complaints have been medically attributed to benign prostatic hypertrophy, and there is no suggestion that this condition may be a result of injuries sustained in service.  

The RO has also obtained a thorough medical examination regarding the increased rating claim.  The Veteran asserted at the Board hearing that his service-connected hearing loss had worsened since the most recent examination in November 2011; however, he did not describe the details of the alleged worsening, and other evidence conflicts with this assertion.  Notably, the Veteran has told medical treatment providers as recently as November 20, 2014 that there had been no change in his hearing (November 20, 2014 Progress Note, VBMS record 01/05/2015).  He told treatment providers as recently as March 24, 2015 that his hearing was good as long as he was using his hearing aids (Virtual VA record 05/12/2015(March 24, 2015 Nursing Note), VBMS record 01/05/2015(December 29, 2014 Nursing Note)).  The Board places greater reliance on the Veteran's statemetents to his treatment providers in this instance and finds that there is no reasonable possibility that a remand for another examination would produce a benefit that would outweight the burdon placed on VA.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board acknowledges that the Veteran has not been provided a VA examination or opinion regarding the urinary tract disorder claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for urinary tract disease.  There is also no evidence suggestive of an associated injury to the urinary tract in service.  While the Veteran is presumed to have been exposed to herbicide agents during service, and while such exposure can be injurious with respect to certain bodily systems, there is no evidence that suggests that such exposure would be tantamount to an injury to the urinary tract within the contemplation of McClendon.  As discussed above, the presumption of service connection applies to specific diseases which have through medical research been deemed to be associated with exposure to herbicides such as were used in Vietnam.  It is only with respect to these diseases that herbicide exposure is deemed an injury.  As kidney cysts and benign prostatic hypertrophy are not included among these diseases, the Board finds that the evidence regarding an injury or disease of the urinary tract in service has not attained relative equipoise and the criteria for an examination and opinion are not met.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was notified of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for a urinary tract disorder, claimed as a kidney disorder, is denied.

A compensable disability rating for bilateral hearing loss is denied.


REMAND

The Veteran testified that he injured his left knee in service during a hotel bombing.  He also asserts that his knee has troubled him ever since service.  The hotel bombing would satisfy the criteria for application of the combat rule to this incident.  The immediate post-injury treatment records are not included in the service treatment records.  


The Board notes that service hospital clinical records are sometimes kept separately from service treatment records.  It is unclear whether adequate attempts were made to obtain these records.  

However, a March 29, 1965 treatment record from Walter Reed Hospital discusses his injuries and places the date of the explosion at February 10, 1965.  That record notes that the Veteran was evacuated to Clark Air Force Base Hospital, and that he sustained crush injuries and multiple abrasions over the lumbar area and right thigh.  

As the incident involves engagement in combat with the enemy, the Board acknowledges that the Veteran may have sustained a left knee injury in this incident and may have experienced left knee symptoms in service.  The VA outpatient records confirm a current left knee disorder of degenerative joint disease-the Veteran is status-post hemi knee joint replacement in March 2015.  As set out above, a VA medical examination is necessary when there is competent evidence of a current disability, an injury, or disease in service that may be associated with the current disability, but insufficient competent medical evidence to make a decision on the claim.  McClendon, 20 Vet App. at 81.

Accordingly, the claim of entitlement to service connection for a left knee disorder is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain the hospital records from Clark Air Base Hospital from February 1965 pertaining to the February 10th hospitalization.  

2.  Obtain a nexus opinion regarding the etiology of the Veteran's current knee disability.  If the individual designated to provide the opinion determines that an evidentiary review alone is not sufficient and an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion. 

An opinion is requested as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the left knee disability is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


